.. ...
    :




                       *-..:.o


OFFlCE   OF THE   AlTORNEY       GENERAL   OF TEXAS

                     AUSTIN
Ronerabb   B. 0. Ral,   pags 2


     In 8oma lnat4aou 1t seena that the ro4l e8t4te
     in~o1r.r the hosortoad and in lam iFlrtanaea it
     doer not..
           ftir no vvell lrtabUhodthatthelienprorided
b  Seutiottu ot Arti8k VfII of th6 Ctm8titutioPlend Artlalo
7172, ReviiredCisil8t&takr, 4ttaoherronly to rsoh repmate
traat. IX-parad of land far the true ae8o88ed qaitut it,
‘Rlt&o~ v. J&oar, 249 8. U. ITS!,Supr@w Court XWlr f. Uo8t,
 5 a. u. (ad) WoJ St4t.a V. Rid, ii07 3. Y. 64, Sat.8 J&X%-.
 g4ge oQrpor8tion *a                  (aa) 267, (rororred on
 other gouada),  48

               A htraertud 18 Uabls for taxm ubL@h UFO Zava
                        cat7 Qr 84n Aatotlro*. Toepptrveln, Uf
                         coust). XIIrbbition to &tale VXXf, see
t1o.n15, of our 0on8titut10&       seot1on 50 or Articlexvx, Of
our Can8titution,      and Artl.alcJ
                                   ?a798 ROVlmd OlVLl statlater,
feher      proteat, the hooratwd 46pht      eela rclr tax88 0th8c
thuI thq t6xe8”duo SpnI rwh hma8tead.
           &ho    eaw   oS-.ptateva Irunt,207 a. Ur 656, the
oourt held t .             \
                .’
          ‘934tvoigree Vlth the trial aburt that
     the rtoto did not &we i lfea on the land to
     8eauro tho pa    t ef'.aher the poll twr    84.
     8OSSed a@n4 r-the tl?ilum808 or the taxer    &a-
     rorred &&¶aat
     rhl at gwronal
     th8? taxes 4ro neF*r 4t
     axpre88ly m4de 80*    2
     l!h8lient%ra4ted~80
     th8 oea4t1tutian
     for tuer u8e8
     8OCUth@liUlUpOtIW4l
     w  Artiolo 7528, ~eZ’nOU’8
                                    v.u&d    238s    Y &55-t&
                                         &ti,    (ah. .&ttaie
                                        %li .i.;.
EosLombl*I.      D. mu,     page3


     a o llo o to
                tor loaopt th eottorod papant ora u
     -8,    intC.FOSt, pUSC&iOS, Clld 608tS &UC urd
     anpcldupoamy lot,traat,ow p4rael a? ha6
     88 8han, by the &lla~~~t     tU reaod8 OS the
     Cot&r, 8t w  tin* b&WC     Suit 18 fib6 tb#M-
     tW, Md t0 i88US hi8 UCOi~t     th”l’~iOz’.~

             In tho QUO of Riehay v. J&or, 249 9. V. 172, tb    .
Sp ~& o M o Ou P ltidt
                   t
             'I      U vo ray that th0      Y= wn-
      ttOt &    ihi tU08 U8U8.d   4mbSt     8 tl’45t8
     Of rcmd ti Sll?Ortitf, &d tbpt h4 UUSt paf tha
     tUt08 OU til th0 tMCt8    bUfOF0 4 StJbtUtorj PO-
     asipc toly 1IlSU0, aaQ the ‘Lien on 4ny oae of them
     My bo dtSOhW’~ed, thw, WlttOSt4,        tQz’ 4kU
     prautiaal purpodos, ve have dwlarod       P lien OD
     8U, hi8 tlraatl) iOr the Z’08p0OtlV8 tU.eS due Oa
     UOh.    In other vorQe, VQ have in the roetical
     4JlfliQ4tbXlhOi the 8tatUtlJ8 lmpossd 4 Pi8t1
     YbuPa tha;Oonttbtutlon h08 ad done SO. . . .
                           ‘..
          I . ..*.            .

          .         h k d6th
                           P 8laOPtlFUtiOti 9SOViSi0U
     b0rwe’tG,*t&     right
     traat of hi8 Wnd frw
     cure the ttUO8 levIed
     SUbStanti41, 8nQ real
     ad by the COnStitUtiOKl by ary obliglttfontq w
     4l% 0-r     t0%08 due w hi%     It Y0 -VOrcltO 887
     tbtthet~~           o&Ulot&M~tthb *U#I W.O&8
     tract oS.hir 1nnQ *it&out paylog -&I all, OF pp       3
     i.ng cul 0r hi8 t8XO8, in it8 fiB4l effect    00 him,.
     81 previously   ntatod, vu vould be mqmling l
     lion not prOVlQ#Q by the 00lI80itution,    er lapoa-
     ~sqturi-dlrtFClt&notV-td                 bfttmt&-      -
     StZUMXlt. The ~~eaeral ml.  that au hue     due
     auetbo orrid4t one tiu   18 pot fc be 80 blind-
     ig mi0w0d      08 t0   8uwm    th0 plnin lpclu~i~g0r
     ths 0rgfm.l~lav.                   -'"i,s,
                                            ‘
                                              .-.i
                                                 .:,
          "       Wa 4re of tha epinlon th4t the tu
     4g4lasI i&h rep4rato trwt   or ptbroelof land,
  I



                                                                                               772



Eonorablo II.D. Hsll, -0                        4


         in-    80    tcr  a8 the right     or pqmeat    18 oonoorned,
         i8     to    b8 os$8Pded U     5 88       rto tax, and mar be
         paid        WithOUt  at the   @II&   t=iE@ flm     OtheP t-8.
         dina         m      ri     t or payseat Ud.St8, the StatUtOm
         roaript 8hou9d isrue aorrcatly dorarfbing the
         prOpSPtJ at& th0 ttIX,&Iiting: the OffOOt, Of
         aOItree,tQt& e p c o ~r t~
                                  lttta lly
                                          lnrolved and
         the tax aotually paid.
                     UO am        Or th8 bpini~n        th8t    the tU      aqlleator aennot
r&U80          t0    MOO     t ten&red    J'4JIMnt Of           tursl   rrde@rrb      ag8iMi
rwl estate, vK other hwatefid or ad, titho~gh tho t6xp8yor
Uy QUO t-8      UIlOSWd fW the SW     yo=tiR pP8&         PF   PW,
rOS? th%S VOuld  b. trntrnolrntt0 CrO4ting 4 li.tl UJ’OIl P84T
OStatO         SO?    the    CO&BOtiOtI    Of       pOr8oIIai    JXWperty     tU8B.




                                                               ATTORREJLORUmauL
                                                                            OF PRXAS




                                          1,
                                           .,
                                           ,
TDDtdb



                                           ,’




                                                                 _-.-       .-.


                            ATTORN'EYGENERAL 0~ TjQ&s